85005: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34639: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85005


Short Caption:GROSSMAN VS. DIVERSIFIED COMMC'NS SOLS., INC., LTD.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A798969Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/20/2022 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarren GrossmanPeter M. Angulo
							(Angulo Law Group, LLC)
						Joseph R. Smith
							(Angulo Law Group, LLC)
						


RespondentDiversified Communications Solutions, Inc., Ltd.Robert S. Qualey
							(Qualey Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/14/2022Filing FeeFiling Fee due for Appeal. (SC)


07/14/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-22187




07/14/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-22189




07/14/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-22191




07/19/2022Filing FeeFiling Fee Paid. $250.00 from Peter M. Angulo.  E-Payment Ref. no. 22071925310806. (SC)


07/19/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-22653




07/19/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-22677




07/20/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)22-22805




07/21/2022Filing FeeReturned Filing Fee. Check No. 1435 returned to Angulo Law Group. (SC)


08/01/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED PER NOTICE ISSUED 8/1/22) (SC)


08/01/2022Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)22-24117




08/04/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-24467




08/15/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 13, 2022, at 2:00 PM. (SC)22-25409




09/20/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-29595




09/21/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-29634




09/27/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Respondent may file any reply within 14 days from the date that appellant's response is served.  (SC)22-30322




10/27/2022MotionFiled Appellant's Response to Order to Show. (SC)22-33907




11/03/2022Order/DispositionalFiled Order Dismissing Appeal. This court entered an order directing appellant to demonstrate this court's jurisdiction. Appellant has responded and concedes that the judgment is not a final disposition and that this court lacks jurisdiction.  "ORDERS this appeal DISMISSED." SNP- JH/LS/DH. (SC)22-34639





Combined Case View